DETAILED ACTION
Status of Claims
This Office Action is in response to the preliminary amendment filed on 05/04/2020. Claims 1-10 have been canceled, and new claims 11-20 have been added. Claims 11-20 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
The Information Disclosure Statements submitted on 05/04/2020, 05/12/2021, and 09/15/2021 are all in compliance with 37 C.F.R. 1.97 and are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“an allocation unit that allocates flight airspace to aircrafts” (claim 11)
“a detection unit that detects a change in the first airspace” (claim 20)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11 and 20:
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“an allocation unit that allocates flight airspace to aircrafts” (claim 11)
“a detection unit that detects a change in the first airspace” (claim 20)
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the written description repeats the functions of the allocation unit and detection unit, there is nothing linking the units to structure capable of performing the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 12-19:
Since the independent claim 11 is rejected as being indefinite under 35 U.S.C. 112(b), claims 12-19 are also rejected under 35 U.S.C. 112(b), because of their dependency upon a rejected claim.
Claim Rejections - 35 USC § 101
Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 11:
Step 1: Claim 11 is directed towards an apparatus for allocating flight airspaces to aircraft.
Step 2A, prong 1: Claim 11 recites the abstract concept of allocating flight airspaces to aircraft. This abstract idea is described at least in claim 11 by the mental process steps of allocating a first flight airspace based on the level of communication quality and allocating a second flight airspace based on the level of communication quality and based on the aircraft satisfying a predetermined condition. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally allocating 
With respect to claim 11, other than reciting “an information processing apparatus comprising: an allocation unit,” nothing in the steps of allocating the airspaces precludes the idea from practically being performed in the human mind. For example, if not for the “allocation unit” language, the claim encompasses a human manually allocating the flight airspaces to the aircraft with the help of pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 11 recites an allocation unit which is a generic computer component (see instant specification ¶¶ 46-47 and FIGS. 2 and 4) that is simply employed as a tool to perform the allocating steps of the abstract idea (See MPEP 2106.05(f)).
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 11 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claim 11 is not patent-eligible.
Regarding claims 12-20:
Dependent claims 13-20 recite additional mental process steps including determining that the capability of the aircraft is no lower than a standard based on certain conditions, setting an upper limit of a flight distance that corresponds to the capability of the aircraft, allocating the airspace based on a flight schedule, determining that the condition is satisfied based on the flight difficulty level, using a condition based on a meteorological condition, and allocating an airspace that reflects a detected change in the 
Dependent claims 12-20 only recite limitations further defining the mental process and recite data gathering (i.e. detecting a change in the first airspace). These limitations are considered mental process steps and additional steps that amount to necessary data gathering/data output. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 12-20 are not patent-eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tabuchi (US 2018/0253978 A1).
	Regarding claim 11:
		Tabuchi discloses the following limitations:
“An information processing apparatus comprising: an allocation unit that allocates flight airspace to aircrafts that fly while communicating with a communication facility.” (See at least Tabuchi ¶ 17, which discloses “a flight permitted airspace setting device” that includes “a communication unit that transmits the written airspace information to the flight vehicle control device through the wireless base station.”)
“the allocation unit allocating a first airspace, in which the quality of communication with the communication facility is no lower than a predetermined level, to all aircrafts.” (See at least Tabuchi ¶¶ 9, 61, and 99, which disclose an airspace permission “condition that gives priority to autonomous flight by auto pilot when the altitude is less than 150 m and a threshold altitude is exceeded.” These paragraphs also disclose that a “flight state control unit may set a mode of the flight vehicle to the autonomous control mode in a case where a radio wave intensity that the wireless communication unit has received from the wireless base station is less than a predetermined value.” If the flight vehicle has a radio wave intensity greater than the predetermined value and is therefore not set to its autonomous control mode, it could be assigned a lower priority and assigned to a corresponding airspace in a way that reads on this claim limitation.)
“and allocating a second airspace, in which the quality of communication is lower than the predetermined level, to an aircraft that satisfies a predetermined condition.” (See at least Tabuchi ¶¶ 9, 61, and 99, which disclose an airspace permission “condition that gives priority to autonomous flight by auto pilot when the altitude is less than 150 m and a threshold altitude is exceeded.” These paragraphs also disclose that a “flight state control unit may set a mode of the flight vehicle to the autonomous control mode in a case where a radio wave intensity that the wireless communication unit has received from the wireless base station is less than a predetermined value.” If the flight vehicle has a radio wave intensity less than the predetermined value and 
	Regarding claim 18:
Tabuchi discloses the “information processing apparatus according to claim 11,” and Tabuchi further discloses the following limitations: 
“wherein the allocation unit allocates the flight airspace based on a flight schedule of the aircraft.” (See at least Tabuchi ¶¶ 72-73, which disclose that “The flight airspace setting unit 312 may set the flight path on the basis of whether the flight vehicle 2 is capable of reaching the destination by the arrival target time and the scheduled time of arrival at the destination.”)
“and determines that the condition is satisfied when a difficulty level of the flight schedule is lower than a predetermined difficulty level.” (See at least Tabuchi ¶ 99, which discloses that “For example, condition (1) is a condition that permits flight when the altitude is less than 150 m and prohibits flight when the altitude exceeds 150 m.” The altitude level reads on the difficulty level.)
	Regarding claim 19:
Tabuchi discloses the “information processing apparatus according to claim 11,” and Tabuchi further discloses “wherein, when the weather in the second airspace includes a meteorological condition that hinders the aircraft from flying through the flight airspace allocated thereto, the allocation unit uses, as the condition, a condition that becomes less likely to be satisfied as the degree of hindrance caused by the meteorological condition increases.” (See at least Tabuchi ¶¶ 40 and 74, which disclose that “When an event affecting the flight of the flight vehicle 2 has occurred, the flight airspace setting unit 312 may set a new flight path. Specific examples of events that effect the flight of the flight vehicle 2 may include weather anomalies during flight of the flight vehicle 2.”)
	Regarding claim 20:
Tabuchi discloses the “information processing apparatus according to claim 11,” and Tabuchi further discloses the following limitations: 
“further comprising: a detection unit that detects a change in the first airspace.” (See at least Tabuchi ¶ 80, which discloses that a “flight management unit 317 judges whether there is a request to add or change a flight plan (Step S12). When adding a new flight plan, the flight management unit 317 performs registration of the flight plan to be added to update the flight vehicle airspace information (Step S13).”)
“wherein the allocation unit allocates the first airspace that reflects the detected change, to the aircraft that does not satisfy the condition.” (See at least Tabuchi ¶¶ 80 and 99, which disclose that a “condition (1) is a condition that permits flight when the altitude is less than 150 m and prohibits flight when the altitude exceeds 150 m.” These paragraphs also disclose that “When changing a flight plan that is registered, the flight management unit 317 performs a change process to update the flight vehicle airspace information 122 (Step S14), notifies the flight vehicle 2 of the flight plan that has been updated by the change, and performs the process of Step S15.” If an aircraft previously was not permitted flight because the altitude exceeded 150 m, but was then permitted flight after the flight plan was changed, this would read on the claim limitation.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi as applied to claim 11 above, and further in view of Redmann et al. (US 2018/0293898 A1), hereinafter Redmann.
Regarding claim 12:
Tabuchi discloses the “information processing apparatus according to claim 11,” but does not specifically disclose “wherein the condition is satisfied when a capability of the aircraft is no lower than a predetermined standard.” However, Redmann does teach this limitation. (See at least Redmann ¶ 33, which discloses that “the licensing of air blocks could occur on a non-exclusive basis. However, such non-exclusive access to an air block could require certain levels of the UAV navigational performance such as tightly controlled flightpaths… non-exclusive access to an air block could require advanced navigational capabilities such as automatic collision avoidance, vehicle following, formation flying, or other operating capability for safe flight while transiting a non-exclusive air block.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the airspace setting system disclosed by Tabuchi by assigning an airspace based on the capabilities of the aircraft as taught by Redmann, because “Over time, as UAV technology improves and UAV performance increases, designated levels of performance will become more common and air blocks with such designations enable better utilization of airspace as a resource. Performance constraints, along with subset and direction constraints, provide a mechanism for making simple and incremental changes to airspace management that allow for greater, more effective utilization in the future as the UAV capabilities improve.” (See at least Redmann ¶ 67.)
Regarding claim 13:
Tabuchi in combination with Redmann discloses the “information processing apparatus according to claim 12,” and Redmann further discloses “wherein the allocation unit determines that the capability of the aircraft is no lower than the standard when a difference between a flight plan and a flight result of the aircraft is less than a threshold.” (See at least Redmann ¶ 66, which discloses that “Performance constraints can also specify requirements that UAVs must meet when using an air block license. For example, given a physically narrow air block (e.g., an air block overlying a narrow road segment), a performance constraint can require the UAV possess a particular accuracy of lateral navigation, e.g., the UAV must have the capability of holding to a flightpath (or staying within an operation area) while not violating a predetermined distance from the sides of the air block (e.g., at least 10′).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the airspace setting system disclosed by Tabuchi by requiring that an aircraft maintain a particular level of accuracy when flying as taught by Redmann, because these “Performance constraints, along with subset and direction constraints, provide a mechanism for making simple and incremental changes to airspace management that allow for greater, more effective utilization in the future as the UAV capabilities improve.” (See at least Redmann ¶ 67.)
	Regarding claim 14:
Tabuchi in combination with Redmann discloses the “information processing apparatus according to claim 12,” and Redmann further discloses “wherein the allocation unit determines that the capability of the aircraft is no lower than the standard when the aircraft has a function of avoiding a collision with an obstacle.” (See at least Redmann ¶ 33, which discloses that “non-exclusive access to an air block could require advanced navigational capabilities such as automatic collision avoidance, vehicle following, formation flying, or other operating capability for safe flight while transiting a non-exclusive air block.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the airspace setting system disclosed by Tabuchi by requiring that an aircraft have a collision avoidance capability when assigning it to an airspace as taught by Redmann, because these “Performance constraints, along with subset and direction constraints, provide a mechanism for making simple and incremental changes to airspace management that allow for greater, more effective utilization in the future as the UAV capabilities improve.” (See at least Redmann ¶ 67.)
Regarding claim 15:
Tabuchi in combination with Redmann discloses the “information processing apparatus according to claim 12,” and Redmann further discloses “wherein the allocation unit determines that the capability of the aircraft is no lower than the standard when the aircraft has a function of setting a path to a destination.” (See at least Redmann ¶¶ 33 and 96, which disclose that “non-exclusive access to an air block could require certain levels of the UAV navigational performance such as tightly controlled flightpaths… non-exclusive access to an air block could require advanced navigational capabilities such as automatic collision avoidance, vehicle following, formation flying, or other operating capability for safe flight while transiting a non-exclusive air block.” These paragraphs also disclose that certain operations could require the UAV to have the capability to navigate a flight path autonomously or mostly autonomously.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the airspace setting system disclosed by Tabuchi by requiring that the aircraft have capabilities such as setting its own flight path as taught by Redmann, because with this modification, “for the most part, the UAV operator 111 need not intervene in the operation of the UAV 101, though perhaps takeoff or landing might require assistance or at least careful monitoring by the UAV operator. In this embodiment, the UAV 101 knows the route, carries the permissions, and reports violations directly to the UAVMS 121. As such, this transaction sequence has particular suitability for delivery services, or for conducting a patterned photographic survey of an area.” (See at least Redmann ¶ 96.)
Regarding claim 16:
Tabuchi in combination with Redmann discloses the “information processing apparatus according to claim 12,” and Redmann further discloses “wherein the allocation unit determines that the capability of the aircraft is no lower than the standard when the aircraft has a function of carrying out a formation flight with another aircraft.” (See at least Redmann ¶ 33, which discloses that “non-exclusive access to an air block could require advanced navigational capabilities such as automatic collision avoidance, vehicle following, formation flying, or other operating capability for safe flight while transiting a non-exclusive air block.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the airspace setting system disclosed by Tabuchi by requiring that an aircraft have a formation flying capability when assigning it to an airspace as taught by Redmann, because these “Performance constraints, along with subset and direction constraints, provide a mechanism for making simple and incremental changes to airspace management that allow for greater, more effective utilization in the future as the UAV capabilities improve.” (See at least Redmann ¶ 67.)
	Regarding claim 17:
Tabuchi in combination with Redmann discloses the “information processing apparatus according to claim 12,” and Tabuchi further discloses “wherein the allocation unit sets an upper limit of a flight distance in the second airspace in flight airspace that is to be allocated to the “The flight airspace setting unit 312 may acquire information indicating the battery charge level of the flight vehicle 2 from the flight vehicle 2. The flight airspace setting unit 312 may judge whether the flight vehicle 2 can reach the destination by the arrival target time on the basis of the place of departure, destination, and battery charge level of the flight vehicle 2. The flight airspace setting unit 312 may set the flight path on the basis of whether the flight vehicle 2 is capable of reaching the destination by the arrival target time and the scheduled time of arrival at the destination.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cleaver et al. (US 2019/0325756 A1) discloses a system that selects a flight path for an aircraft based on whether first and second threshold values are satisfied. The threshold values can “be set to be inversely proportional to the capability level or collision avoidance level of the unmanned aircraft system whose flight path is being controlled.”
Li et al. (US 2020/0250993 A1) discloses a flight traffic management system in which an unmanned aerial system can request access to an airspace. The system can approve or deny the request based on several factors including vehicle priority and capability, sharability level of the airspace, weather conditions, and capacity of each waypoint in the airspace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662